Lummus, J.
These are petitions to the Land Court under G. L. (Ter. Ed.) c. 60, § 65, as amended by St. 1933, c. 325, § 12, and St. 1938, c. 305, by the city as holder of tax titles, for the foreclosure of all rights of redemption in two parcels of registered land. Boston v. De Grasse, 317 Mass. 523. Both parcels were taken on October 1, 1934, for the nonpayment of the taxes of 1932. The validity of the takings, though at first contested, is now conceded, and the only question relates to the payment of taxes for the years 1933 to 1940, inclusive, as one of the terms of redemption.
The petitioner introduced evidence tending to show that its tax collector, before September 1 of the year following the year of assessment, certified to himself as city treasurer the taxes for the years 1934 to 1939, inclusive, as provided in G. L. (Ter. Ed.) c. 60, § 61, as amended by St. 1933, c. 325, § 9, and St. 1934, c. 48, and as to the taxes for the year 1933 that such certification was duly made on October 26, 1934. The judge found, on the contrary, that no certifications had been made until the latter part of 1940, after the decision in Boston v. Cable, 306 Mass. 124, and that then they were dated back so as to make them appear in conformity with that decision. The certification of the taxes for the year 1940 was made on November 1, 1940, when it would be lawful under that decision.
*87On March 1, 1944, in the case of Boston v. Barry, 315 Mass. 572, this court overruled the Cable case, and held that the statutory requirement of certification on or before a specified date was merely directory. In the present cases certification actually took place a few months after the petitions were filed in the Land Court, and before they had been heard. No tender of any sum in redemption had been made, the respondent was contesting the validity of the takings, and no suggestion of redemption had been made except that in its answer the respondent declared that “if the court finds in favor of the validity of said tax lien, the said respondent asks leave to redeem said land from the said lien upon such terms as may be fixed by the court, and requests the court to determine the amount due.” Evidently there was to be no redemption until by final decision the validity of the tax takings had been determined. We think that the certifications made in the latter part of 1940 were not too late under the doctrine of Boston v. Barry. Whether under other circumstances a time limit short of the final decision could be set, is not before us. We need not consider the cases of Commonwealth Investment Co. v. Brookline, 268 Mass. 32, New England Southern Corp. v. Assessors of Lowell, 1 B. T. A. (Mass.) 542, and United States v. Five Acres of Land, 51 Fed. Sup. 117.
The judge was in error in holding that certifications dated back for the purpose of appearing to comply with the Cable case were invalid. The rights of the city could not be impaired by the motives of an independent public officer. The Barry case did not change the law. It merely decided what had been the law all the time, even during the period when the Cable case was thought to state the law. Fleming v. Fleming, 264 U. S. 29, 31, 32. See also Great Northern Railway v. Sunburst Oil & Refining Co. 287 U. S. 358, 364-366; Stockholders of the Peoples Banking Co. v. Sterling, 300 U. S. 175, 182.
The decision of the Land Court in each case is reversed. The decree in each case is to make one of the terms of redemption the payment of all certified taxes subsequent to those of the year 1932, with costs and interest.
So ordered.